Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the top mesh screen".  There is insufficient antecedent basis for this limitation in the claim perhaps applicant meant to write “the top mesh screen portion”. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman (US 3003265).

    PNG
    media_image1.png
    445
    531
    media_image1.png
    Greyscale

Regarding Claim-1, Herman discloses a dirt screening attachment device (Screen 22, Fig.1-3) for use with a bucket (10, Fig.1), the dirt screening attachment device comprising:
a frame (Fig.3); 
a top screen portion (Annotated Fig.3); 
a front screen portion (Annotated Fig.3);
a pair of opposing side members (Annotated Fig.3); 
a mounting assembly (Screen 22 and Bucket 10 are mounted at point 13 via inserting pin 23 via aperture 14, Fig.1, 3); and 
a hydraulic assembly (a hydraulic line 18 and pump 17 therefor, said hydraulic line 18 being connected to hydraulic line 33 for hydraulic cylinder 16, Fig.1-3).
Regarding Claim-2, Herman discloses wherein the dirt screening attachment device (22) is repositionable between an engaged position (Fig.2) and a disengaged position (Fig.1).
Regarding Claim-3, Herman discloses wherein the dirt screening attachment device (22) substantially covers an opening in the bucket when the dirt screening attachment device is in the engaged position (Fig.2).
Regarding Claim-4, Herman discloses wherein the dirt screening attachment device (22) does not unduly interfere with a normal operation of the bucket when the dirt screening attachment device is in the disengaged position (Fig.1).
Regarding Claim-5, Herman discloses a dirt screening attachment device (22, Fig.1-3) for use with a bucket (10, Fig.1), the dirt screening attachment device comprising: 
a frame (Fig.1-3) comprised of a plurality of frame members (bars 37, plate 27, Fig.3); 
a top screen portion (Annotated Fig.3) and a front screen portion (Annotated Fig.3), wherein each of the top screen portion and the front screen portion that share a common frame member (27, 37) of the plurality of frame members; 
two opposing side members (Annotated Fig.3); 
at least one mounting assembly (Screen 22 and Bucket 10 are mounted at point 13 via inserting pin 23 via aperture 14, Fig.1, 3); and 
at least one hydraulic assembly (a hydraulic line 18 and pump 17 therefor, said hydraulic line 18 being connected to hydraulic line 33 for hydraulic cylinder 16, Fig.1-3).
Regarding Claim-9, Herman discloses a dirt screening bucket attachment device (22, Fig.1-3) for use with a bucket (10, Fig.1), the dirt screening bucket attachment device comprising: 
a generally rectangular frame (Fig.1-3); 
a rectangular top mesh portion screen (defined by cylindrical bars 32 spaced apart for screening Annotated Fig.3); 
a rectangular front mesh screen portion (defined by cylindrical bars 32 spaced apart for screening, Annotated Fig.3), wherein each of the rectangular top mesh screen portion and the rectangular front mesh screen portion share a common frame member (bars 37, plate 27, Fig.3)
a pair of opposing side members (Annotated Fig.3); 
at least two side covers (defined at point 40 having bars, Fig.3); 
a mounting assembly (Screen 22 and Bucket 10 are mounted at point 13 via inserting pin 23 via aperture 14, Fig.1, 3); and 
a hydraulic assembly (a hydraulic line 18 and pump 17 therefor, said hydraulic line 18 being connected to hydraulic line 33 for hydraulic cylinder 16, Fig.1-3) for articulating the dirt screening bucket attachment device from a position in front of the bucket (Fig.2) to a position above the bucket (Fig.1).
Regarding Claim-14, Herman discloses wherein the hydraulic assembly (a hydraulic line 18 and pump 17 therefor, said hydraulic line 18 being connected to hydraulic line 33 for hydraulic cylinder 16, Fig.1-3) is comprised of at least one piston (piston rod 20, Fig.1-3).
Regarding Claim-15, Herman discloses wherein the hydraulic assembly (a hydraulic line 18 and pump 17 therefor, said hydraulic line 18 being connected to hydraulic line 33 for hydraulic cylinder 16, Fig.1-3) is comprised of at least one piston housing (Fig.1-3).
Regarding Claim-16, Herman discloses wherein the hydraulic assembly (a hydraulic line 18 and pump 17 therefor, said hydraulic line 18 being connected to hydraulic line 33 for hydraulic cylinder 16, Fig.1-3) is comprised of at least one hinge (ear 26, Fig.3)
Regarding Claim-17, Herman discloses wherein each of the at least two side covers (plurality of bars spaced apart, Fig.3) is comprised of a mesh screen (plurality of bars spaced apart, Fig.3).

Claim(s) 1-5, 9, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaton (US 7591379).

    PNG
    media_image2.png
    300
    479
    media_image2.png
    Greyscale

Regarding Claim-1, Seaton discloses a dirt screening attachment device (sieve 10 Fig.1) for use with a bucket (tray 16, Fig.1-3), the dirt screening attachment device comprising:
a frame (container 13 Fig.1-5); 
a top screen portion (mesh 15 Fig.1-5 and Annotated Fig.2); 
a front screen portion (mesh 15 Fig.1-5 Annotated Fig.2);
a pair of opposing side members (Fig.1-5 Annotated Fig.2); 
a mounting assembly (Fig.2-3) and 
a hydraulic assembly (pneumatic cylinder 27, Fig.2).
Regarding Claim-2, Seaton discloses wherein the dirt screening attachment device (10) is repositionable between an engaged position (Fig.5) and a disengaged position (Fig.1-2, 4).
Regarding Claim-3, Seaton discloses wherein the dirt screening attachment device (10) substantially covers an opening in the bucket when the dirt screening attachment device is in the engaged position (Fig.5).
Regarding Claim-4, Seaton discloses wherein the dirt screening attachment device (10) does not unduly interfere with a normal operation of the bucket when the dirt screening attachment device is in the disengaged position (Fig.1-2, 4).
Regarding Claim-5, Seaton discloses a dirt screening attachment device (sieve 10 Fig.1) for use with a bucket (tray 16, Fig.1-3), the dirt screening attachment device comprising: 
a frame (container 13 Fig.1-5) comprised of a plurality of frame members (wall 14, arms 18, Fig.1-2); 
a top screen portion (mesh 15 Fig.1-5 Annotated Fig.2) and a front screen portion (mesh 15 Fig.1-5 Annotated Fig.2), wherein each of the top screen portion and the front screen portion that share a common frame member (13, 14, 18) of the plurality of frame members; 
two opposing side members (Fig.1-5 Annotated Fig.2); 
at least one mounting assembly (Fig.2-3); and 
at least one hydraulic assembly (pneumatic cylinder 27, Fig.2).
Regarding Claim-9, Seaton discloses a dirt screening bucket attachment device (sieve 10 Fig.1) for use with a bucket (tray 16, Fig.1-3), the dirt screening bucket attachment device comprising: 
a generally rectangular frame (Fig.1-3); 
a rectangular top mesh portion screen (Fig.1-5 Annotated Fig.2
a rectangular front mesh screen portion (Fig.1-5 Annotated Fig.2), wherein each of the rectangular top mesh screen portion and the rectangular front mesh screen portion share a common frame member (13, 14, 18)
a pair of opposing side members (Annotated Fig.2); 
at least two side covers (Fig.1-3); 
a mounting assembly (Fig.2-3); and 
a hydraulic assembly (pneumatic cylinder 27, Fig.2) for articulating the dirt screening bucket attachment device from a position in front of the bucket (Fig.5) to a position above the bucket (Fig.1-2, 4).
Regarding Claim-12, Seaton further comprising a plurality of interchangeable screens (one or more removable segments or panels, so that one or more segments or panels can be interchanged, Pg.2 line 34-40).
Regarding Claim-13, Seaton wherein each of the plurality of interchangeable screens are comprised of a plurality of openings having differing sizes, shapes or thicknesses (a number of alternate mesh sizes may also be employed for different sieving specifications in order to achieve different results, Pg.2 line 34-40).
Regarding Claim-14, Seaton discloses wherein the hydraulic assembly (pneumatic cylinder 27, Fig.2) is comprised of at least one piston (Fig.2).
Regarding Claim-15, Seaton discloses wherein the hydraulic assembly (pneumatic cylinder 27, Fig.2) is comprised of at least one piston housing (Fig.2).
Regarding Claim-16, Seaton discloses wherein the hydraulic assembly (pneumatic cylinder 27, Fig.2) is comprised of at least one hinge (Fig.2)
Regarding Claim-17, Herman discloses wherein each of the at least two side covers (Fig.1-3) is comprised of a mesh screen (mesh 15, Fig.1-2, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, and 12-13 are rejected under 35 U.S.C. 103 as obvious over Herman (US 3003265).
Regarding Claim-6, Herman does not disclose wherein the frame (Fig.1-3) is comprised of a steel. However, it is just a mere of design and constructional detail of an apparatus in which the frame can be designed and built based on the required specification (i.e. made of steel) as the combination of bucket and frame/screen are being used to scoop and screen topsoil. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construed that frame is comprised of steel to endure the earth scooping and screening operation, and to avoid any damage/bending to the frame.
Regarding Claim-7, Herman does not disclose wherein the frame is comprised of an aluminum. However, it is just a mere of design and constructional detail of an apparatus in which the frame can be designed and built based on the required specification (i.e. made of aluminum) as the combination of bucket and frame/screen are being used to scoop and screen topsoil. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construed that frame is comprised of aluminum to endure the earth scooping and screening operation, and to avoid any damage/bending to the frame.
Regarding Claim-8, Herman discloses wherein at least one of the top screen portion and the front screen portion is bulbous (Fig.1-3) but does not disclose wherein the frame (22) is comprised of a durable metal. However, it is just a mere of design and constructional detail of an apparatus in which the frame can be designed and built based on the required specification (i.e. made of durable metal) as the combination of bucket and frame/screen are being used to scoop and screen topsoil. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construed that frame is comprised of durable metal to endure the earth scooping and screening operation, and to avoid any damage/bending to the frame.
Regarding Claim-12, Herman does not discloses further comprising a plurality of interchangeable screens instead teaches frame (22) having cylindrical bars (32) spaced apart (Fig.3-4), and adjustable cylindrical bar (36, via mean 38) to adjust the opening/spacing between bar 32 and 36 (Fig.3-4) thus changing the opening sizes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve the same goal of screening for different screen size materials just by adjusting the adjustable bar.
Regarding Claim-13, Herman does not disclose wherein each of the plurality of interchangeable screens are comprised of a plurality of openings having differing sizes, shapes (optional) or thicknesses (optional) instead teaches (screen 22: combination of bars 32 with adjustable bars 36) are comprised of a plurality of openings (spacing) having differing sizes (size changes by adjusting bar 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve the same goal of screening for different screen size materials just by adjusting the adjustable bar to increase/decrease spacing between bars 32 and 36.

 Claim(s) 6-8, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as obvious over Seaton (US 7591379).
Regarding Claim-6, Seaton does not disclose wherein the frame (Fig.1-3) is comprised of a steel. However, it is just a mere of design and constructional detail of an apparatus in which the frame can be designed and built based on the required specification (i.e. made of steel) as the combination of bucket and frame/screen are being used to scoop and screen topsoil. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construed that frame is comprised of steel to endure the earth scooping and screening operation, and to avoid any damage/bending to the frame.
Regarding Claim-7, Seaton does not disclose wherein the frame is comprised of an aluminum. However, it is just a mere of design and constructional detail of an apparatus in which the frame can be designed and built based on the required specification (i.e. made of aluminum) as the combination of bucket and frame/screen are being used to scoop and screen topsoil. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construed that frame is comprised of aluminum to endure the earth scooping and screening operation, and to avoid any damage/bending to the frame.
Regarding Claim-8, Seaton discloses wherein at least one of the top screen portion and the front screen portion is bulbous (Fig.1-3) but does not disclose wherein the frame (22) is comprised of a durable metal. However, it is just a mere of design and constructional detail of an apparatus in which the frame can be designed and built based on the required specification (i.e. made of durable metal) as the combination of bucket and frame/screen are being used to scoop and screen topsoil. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construed that frame is comprised of durable metal to endure the earth scooping and screening operation, and to avoid any damage/bending to the frame.
Regarding claims 10-11, and 18-20, Seaton implicitly discloses wherein the rectangular top mesh screen (Annotated Fig.2) attaches to the generally rectangular frame.
wherein the rectangular front mesh screen portion (Annotated Fig.2) attaches to the generally rectangular frame.
wherein each of the at least two side cover (Fig.1-3) attach to the generally rectangular frame.
wherein each of the at least two side covers (Fig.1-3) is comprised of a plurality of interchangeable side screens, and further wherein each of the plurality of interchangeable side screens are comprised of a plurality of openings having differing sizes, shapes or thicknesses.
wherein the mounting assembly is fixedly attached to the rear surface of the bucket, and further wherein both the rectangular top mesh screen portion and the rectangular front mesh screen portion are bulbous in a direction opposite of the bucket (Fig.1-3).
 With respect to above claims Seaton teaches the peripheral wall comprises one or more removable segments or panels, so that one or more segments or panels can be interchanged, for example between solid panels suitable for mixing operations and mesh panels or the like suitable for sieving. In this way, a number of alternate mesh sizes may also be employed for different sieving specifications in order to achieve different results, Pg.2 line 34-40.
But Seaton does not explicitly disclose top mesh screen, front mesh screen, and two side cover magnetically attached to frame however Seaton does talks about removable segments or panels, so that one or more segments or mesh panels can be interchanged and one of the skilled person in the art can easily construed that the panels can be interchanged via various methods i.e. magnetically, fasteners, stapling, or snap fit etc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construed that top mesh screen, front mesh screen, and two side cover magnetically attached to frame via methods that are well known in the art for easy swap with required screens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Reference Cited”.
A Similar rejection can be applied to some Independent claims as well as some dependent claims by using US 3765490 A, US 20110078930 A1, US 5311684 A, US 5771612 A, US 10066360 B2, US 5564885 A, US 7380674 B2, US 5241764 A, EP 0047041 A2, and FR 2822723 A1. I would suggest applicant to look into above stated patents as well as some other patents cited in PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651